Kao, Chief Judge:
These appeals for reappraisements, listed on the attached schedule, were submitted for decision upon the following stipulation of counsel:
IT IS STIPULATED AND AGREED by and between counsel for the parties hereto, sub j ect to the approval of the Court:
That the merchandise covered by the above appeals for reappraisement consists of wall hangings composed in chief value of cotton, and bedspreads, composed in chief value of rayon, exported from Italy subsequent to February 27,1958.
That said wall hangings and bedspreads are not listed in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and that the said merchandise was entered for consumption subsequent to February 27,1958.
That on or about the date of exportation of the said merchandise, the prices at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of Italy, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the invoice values per piece.
IT IS FURTHER STIPULATED AND AGREED that the above appeals for reappraisement may be submitted for decision upon this stipulation.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is represented by the invoice values per piece.
Judgment will be entered accordingly.